Exhibit 99.1 Scorpio Tankers Inc. Announces Availability of 2013 Annual Report on Form 20-F Monaco—(Marketwired – April 1, 2014) - Scorpio Tankers Inc. (NYSE: STNG) (“Scorpio Tankers,” or the “Company”) announced today that its Annual Report on Form 20-F for the year ended December 31, 2013 has been filed with the Securities and Exchange Commission and can be accessed on the Company’s website www.scorpiotankers.com in the Investor Relations section under Financial Reports. Shareholders may also request a hard copy of the Annual Report, which includes the Company’s complete 2013 audited financial statements, free of charge, by contacting the Company at: Scorpio Tankers Inc. Attn: Investor Relations th Street New York, NY 10155 Tel: +1-212-542-1616 E-mail: info@scorpiotankers.com Reports and other information regarding the Company are also available without charge at a website maintained by the U.S. Securities and Exchange Commission at http://www.sec.gov. About Scorpio Tankers Inc. Scorpio Tankers Inc. is a provider of marine transportation of petroleum products worldwide. Scorpio Tankers Inc. currently owns 21 tankers (one LR2 tanker, three LR1 tankers, one Handymax tanker, 15 MR tankers, and one post-Panamax tanker) with an average age of 3.5 years, time charters-in 31 product tankers (ten LR2, five LR1, seven MR and nine Handymax tankers), and has contracted for 55 newbuilding product tankers (29 MR, 12 LR2, and 14 Handymax ice class-1A product tankers), 42 are expected to be delivered to the Company throughout 2014 and 13 in 2015. The Company also owns approximately 26% of Dorian LPG Ltd.Additional information about the Company is available at the Company's website www.scorpiotankers.com, which is not a part of this press release. Forward-Looking Statements Matters discussed in this press release may constitute forward-looking statements.The Private Securities Litigation Reform Act of 1995 provides safe harbor protections for forward-looking statements in order to encourage companies to provide prospective information about their business.Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts.The Company desires to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and is including this cautionary statement in connection with this safe harbor legislation.The words "believe," "anticipate," "intends," "estimate," "forecast," "project," "plan," "potential," "may," "should," "expect," "pending" and similar expressions identify forward-looking statements. The forward-looking statements in this press release are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, our management's examination of historical operating trends, data contained in our records and other data available from third parties.Although we believe that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, we cannot assure you that we will achieve or accomplish these expectations, beliefs or projections. In addition to these important factors, other important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the failure of counterparties to fully perform their contracts with us, the strength of world economies and currencies, general market conditions, including fluctuations in charter rates and vessel values, changes in demand for tanker vessel capacity, changes in our operating expenses, including bunker prices, drydocking and insurance costs, the market for our vessels, availability of financing and refinancing, charter counterparty performance, ability to obtain financing and comply with covenants in such financing arrangements, changes in governmental rules and regulations or actions taken by regulatory authorities, potential liability from pending or future litigation, general domestic and international political conditions, potential disruption of shipping routes due to accidents or political events, vessels breakdowns and instances of off-hires and other factors. Please see our filings with the Securities and Exchange Commission for a more complete discussion of these and other risks and uncertainties. Scorpio Tankers Inc. 212-542-1616
